Case: 11-50981       Document: 00511808821         Page: 1     Date Filed: 04/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 2, 2012
                                     No. 11-50981
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EDWARD D. SMITH,

                                                  Plaintiff-Appellant,

versus

BASTROP MEDICAL CLINIC, P.A., INCORPORATED;
AUGUSTIN BATLLE, Medical Director;
SARAH CHAVEZ,
Masters of Science in Nursing, Certified Family Nurse Practitioner,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-330


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       Edward Smith claims the defendants denied him pain medication. He
sues under 42 U.S.C. § 1983, but the defendants are private persons and not
state actors. Even assuming that Smith has adequately briefed an issue in his
pro se brief, he has not stated a claim upon which relief may be granted.
       The district court properly dismissed, and the judgment is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.